Title: To Thomas Jefferson from William B. McCorkle, 2 December 1821
From: McCorkle, William B.
To: Jefferson, Thomas


Dear sir
Wadesboro NC
December 2—1821—
I take the Liberty of addressing a letter on a subject which I wish Some information hoping you will condecend so far as to furnish me with it The Subject is Revolutionary claims for Bounty Lands for Service Rendered the State of Virginia in the Continal Line provision  made by Several acts of the Legislature of Virginia for the Continental Troops. A Citizen of this place who rendered Service for Virginia in the Revolutionary war under Several enlistments claims for his toil and Labour in this arduous struggle for Liberty the Bounty of Virginia and the Gratitude of its Citizens: he is a poore old man and wishes me to interceed  in his Behalf to get his Bounty Land as allowed by act of the State of Virginia: will you be so good as to State to me the Several act of the State of Virginia granting Bounties of Land to their enlisted Troops during the Revolutionary war and what kind of evidence will be wanting to prove his enlistments and what form of Deposition will be wanting to make good his claim in the Land office of Virginia I presume that in the Session out of Virginia to the General Government the state Reserved such Tract of Land as would sattisfy these Revolutionary claims If you cannot furnish me with the acts of Assembly of Virginia you will give me such information in writing as will  afford me such light on the Subject that will enable me to proceed in this old mans claim so that I can get it for himBy the act of Congress last session the time of Locating Virginia Land warrants is extended to two years I wish to get the warrant before this time expires in Complying with the above   request you will do a service that is wanting muchI am very respectfully your most obt SevtWm B McCorklePost master